Name: Commission Implementing Regulation (EU) 2019/1384 of 24 July 2019 amending Regulations (EU) No 965/2012 and (EU) No 1321/2014 as regards the use of aircraft listed on an air operator certificate for non-commercial operations and specialised operations, the establishment of operational requirements for the conduct of maintenance check flights, the establishment of rules on non-commercial operations with reduced cabin crew on board and introducing editorial updates concerning air operations requirements (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: air and space transport;  transport policy;  technology and technical regulations
 Date Published: nan

 4.9.2019 EN Official Journal of the European Union L 228/106 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1384 of 24 July 2019 amending Regulations (EU) No 965/2012 and (EU) No 1321/2014 as regards the use of aircraft listed on an air operator certificate for non-commercial operations and specialised operations, the establishment of operational requirements for the conduct of maintenance check flights, the establishment of rules on non-commercial operations with reduced cabin crew on board and introducing editorial updates concerning air operations requirements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2018/1139 of the European Parliament and of the Council of 4 July 2018 on common rules in the field of civil aviation and establishing a European Union Aviation Safety Agency, and amending Regulations (EC) No 2111/2005, (EC) No 1008/2008, (EU) No 996/2010, (EU) No 376/2014 and Directives 2014/30/EU and 2014/53/EU of the European Parliament and of the Council, and repealing Regulations (EC) No 552/2004 and (EC) No 216/2008 of the European Parliament and of the Council and Council Regulation (EEC) No 3922/91 (1), and in particular Article 17(1) and Article 31 thereof, Whereas: (1) Commission Regulation (EU) No 965/2012 (2) lays down detailed rules for commercial air transport (CAT) operations, for non-commercial operations of complex motor-powered aircraft and other than complex motor-powered aircraft, for commercial specialised operations and non-commercial specialised operations, as well as for certain high risk commercial specialised operations. Those rules do not take account of the fact that the same aircraft could carry out several types of operations during its service life. (2) Therefore, for the change of use of the aircraft from CAT operations to non-commercial operations or specialised operations, new rules for the continuous use of such aircraft should be introduced. Those rules should be sufficiently flexible to enable the use of the same aircraft by operators performing non-commercial operations or specialised operations, without removing the aircraft from the air operator certificate (AOC). This new operational framework should also ensure a smooth implementation and an effective oversight of those operations without affecting their safety. (3) In accordance with Regulation (EU) No 965/2012, the competent authority is to approve the different operational procedures that an AOC holder applies to its various non-commercial operations. That requirement constitutes an unequal treatment between AOC holders and non-commercial operators for the same type of operations and should therefore be removed to ensure regulatory consistency. (4) Based upon safety recommendations and feedback from Member States and stakeholders, including from standardisation inspections, the Commission is of the opinion that Regulation (EU) No 965/2012 should be updated to reflect the state of the art and the best practices as regards various air operations requirements. Editorial changes should be introduced to update several references to the repealed regulations, namely to Commission Regulation (EU) 2042/2003 (3) and Regulation (EC) No 216/2008 of the European Parliament and of the Council (4). In addition, new wording should be added to clarify several existing provisions. (5) A number of air accidents or incidents have occurred in flights conducted with aircraft that had just undergone incomplete or inadequate maintenance or to flights conducted to verify whether the maintenance of the aircraft was adequate (maintenance check flights). In view of the Airbus A320-232 accident on 27 November 2008 off the coast of Canet-Plage (France), Regulation (EU) No 965/2012 should be amended in order to define accurately that category of flights and to set, where needed, the minimum requirements for flight crews and the procedures to be observed in the preparation and conduct of those flights. (6) Furthermore, less rigorous requirements for non-commercial operations with no operating cabin crew on board should be introduced for aircraft having a maximum operational passenger seating configuration (MOPSC) above 19 and with maximum 19 passengers, provided that certain conditions are fulfilled. Operators should be allowed to apply those less rigorous requirements only together with appropriate measures mitigating the risks of such operations. (7) Regulation (EU) No 965/2012 requires CAT operators to brief passengers and to provide them with a safety briefing card containing picture-type instructions indicating the operation of emergency equipment and emergency exits likely to be used by passengers. Regulation (EU) No 965/2012 should contain a new definition of emergency exits. (8) Regulation (EC) No 965/2012 should therefore be amended in accordance with Annex I to this Regulation. (9) Following a change of use of the aircraft from CAT operations to non-commercial operations or to specialised operations, [the responsibility for the continuing airworthiness of aircraft subject to that change should be kept at the AOC holder level. Therefore Annexes I (Part-M) and Vb (Part-ML) to Commission Regulation (EU) No 1321/2014 (5) should be amended accordingly. (10) The Agency prepared draft implementing rules and submitted them to the Commission as opinions (6) in accordance with Articles 75 and 76 of Regulation (EU) 2018/1139. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 127 of Regulation (EU) 2018/1139, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 965/2012 Regulation (EU) No 965/2012 is amended as follows: (1) in Article 2, point (7) is replaced by the following: 7. Specialised operation  means any operation, other than commercial air transport operation, where the aircraft is used for specialised activities such as agriculture, construction, photography, surveying, observation and patrol, aerial advertisement, maintenance check flights;; (2) in Article 6(3), point (b) is replaced by the following: (b) flights carrying no passengers or cargo, where the aeroplane or helicopter is ferried for refurbishment, repair, inspections, delivery, export or similar purposes, provided that the aircraft is not listed on an air operator certificate or on a declaration.; (3) the following Article 9aa is inserted: Article 9aa Flight crew requirements for maintenance check flights A pilot having acted, before 20 August 2019, as a pilot-in-command on a maintenance check flight that in accordance with the definition in point SPO.SPEC.MCF.100 in Annex VIII is categorised as a Level A maintenance check flight, shall be given credit for the purpose of complying with point SPO.SPEC.MCF.115(a)(1) of that Annex. In that case, the operator shall ensure that the pilot-in-command receives a briefing on any differences identified between the operating practices established before 20 August 2019 and the obligations provided in Sections 5 and 6 of Subpart E of Annex VII to this Regulation including those derived from the related procedures established by the operator.; (4) Annexes I, II, III, IV, V, VI, VII and VIII are amended in accordance with Annex I to this Regulation. Article 2 Amendments to Regulation (EU) No 1321/2014 Annex I (Part-M) and Annex Vb (Part-ML) to Regulation (EU) No 1321/2014 are amended in accordance with Annex II to this Regulation. Article 3 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 212, 22.8.2018, p. 1. (2) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (3) Commission Regulation (EC) No 2042/2003 of 20 November 2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 315, 28.11.2003, p. 1). (4) Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (OJ L 79, 19.3.2008, p. 1). (5) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1). (6) Opinion No 04/2017 of the European Aviation Safety Agency of 29. June 2017 for a draft Commission Regulation on the revision of the rules on air operations and continuing airworthiness and Opinion No 01/2017 of the European Aviation Safety Agency of 7 March 2017 for a draft Commission Regulation on the revision of the rules on air operations regarding maintenance check flights. ANNEX I Annexes I, II, III, IV, V, VI, VII and VIII to Regulation (EU) No 965/2012 are amended as follows: (1) Annex I (Part-DEF) is amended as follows: (a) point (17) is replaced by the following: (17) category A with respect to helicopters  means a multi-engined helicopter designed with engine and system isolation features specified in the applicable certification specification and capable of operations using take-off and landing data scheduled under a critical engine failure concept that assures adequate designated surface area and adequate performance capability for continued safe flight or safe rejected take-off in the event of engine failure;; (b) the following point (45a) is inserted: (45a) emergency exit  means an installed exit-type egress point from the aircraft that allows maximum opportunity for cabin and flight crew compartment evacuation within an appropriate time period and includes floor level door, window exit or any other type of exit, for instance hatch in the flight crew compartment and tail cone exit;; (c) the following point (48a) is inserted: (48a) flight crew member  means a licensed crew member charged with duties essential to the operation of an aircraft during a flight duty period;; (d) the following point (49a) is inserted: (49a) flight operations officer  or flight dispatcher  means a person designated by the operator to engage in the control and supervision of flight operations, who is suitably qualified, who supports, briefs or assists, or both, the pilot-in-command in the safe conduct of the flight;; (e) the following point (76a) is inserted: (76a) maintenance check flight (MCF)  means a flight of an aircraft with an airworthiness certificate or with a permit to fly which is carried out for troubleshooting purposes or to check the functioning of one or more systems, parts or appliances after maintenance, if the functioning of the systems, parts or appliances cannot be established during ground checks and which is carried out in any of the following situations: (a) as required by the aircraft maintenance manual ( AMM ) or any other maintenance data issued by a design approval holder being responsible for the continuing airworthiness of the aircraft; (b) after maintenance, as required by the operator or proposed by the organisation responsible for the continuing airworthiness of the aircraft; (c) as requested by the maintenance organisation for verification of a successful defect rectification; (d) to assist with fault isolation or troubleshooting;; (f) the following points (95a) and (95b) are inserted: (95a) personnel-carrying device system (PCDS)  means a system including one or more devices that is either attached to a hoist or cargo hook or mounted to the rotorcraft airframe during human external cargo (HEC) or helicopter hoist operations (HHO). The devices have the structural capability and features needed to transport occupants external to the helicopter e.g. a life safety harness with or without a quick release and strop with a connector ring, a rigid basket or a cage; (95b) simple personnel carrying device system (simple PCDS)  means a PCDS that complies with the following conditions: (a) meets a harmonised standard under Regulation (EU) 2016/425 of the European Parliament and of the Council (*1) or Directive 2006/42/EC of the European Parliament and of the Council (*2); (b) is designed to restrain no more than a single person (for instance, hoist or cargo hook operator, task specialist or photographer) inside the cabin, or to restrain no more than two persons outside the cabin; (c) is not a rigid structure such as a cage, a platform or a basket; (*1) Regulation (EU) 2016/425 of the European Parliament and of the Council of 9 March 2016 on personal protective equipment and repealing Council Directive 89/686/EEC (OJ L 81, 31.3.2016, p. 51)." (*2) Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (OJ L 157, 9.6.2006, p. 24).;" (g) the following point (103b) is inserted: (103b) rules of the air  means the rules established in Commission Implementing Regulation (EU) No 923/2012 (*3); (*3) Commission Implementing Regulation (EU) No 923/2012 of 26 September 2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation and amending Implementing Regulation (EU) No 1035/2011 and Regulations (EC) No 1265/2007, (EC) No 1794/2006, (EC) No 730/2006, (EC) No 1033/2006 and (EU) No 255/2010 (OJ L 281, 13.10.2012, p. 1).;" (2) Annex II (Part-ARO) is amended as follows: (a) point ARO.GEN.120 is amended as follows: (i) points (a), (b) and (c) are replaced by the following: (a) The Agency shall develop acceptable means of compliance ( AMC ) that may be used to establish compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts. (b) Alternative means of compliance may be used to establish compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts. (c) The competent authority shall establish a system to consistently evaluate whether the alternative means of compliance used by itself or by organisations and persons under its oversight comply with Regulation (EU) 2018/1139 and its delegated and implementing acts. That system shall include procedures to limit, revoke or amend approved alternative means of compliance, if it has been demonstrated by the competent authority that those alternative means of compliance do not comply with Regulation (EU) 2018/1139 and delegated and implementing acts adopted on its basis.; (ii) in the third paragraph of point (d), point (3) is deleted; (b) in point ARO.GEN.135, point (a) is replaced by the following: (a) Without prejudice to Regulation (EU) No 376/2014 of the European Parliament and of the Council (*4), the competent authority shall implement a system to appropriately collect, analyse and disseminate safety information. (*4) Regulation (EU) No 376/2014 of the European Parliament and of the Council of 3 April 2014 on the reporting, analysis and follow-up of occurrences in civil aviation, amending Regulation (EU) No 996/2010 of the European Parliament and of the Council and repealing Directive 2003/42/EC of the European Parliament and of the Council and Commission Regulations (EC) No 1321/2007 and (EC) No 1330/2007 (OJ L 122, 24.4.2014, p. 18).;" (c) in point ARO.GEN.300(a), point (2) is replaced by the following: (2) continued compliance with the applicable requirements of organisations it has certified, specialised operations it has authorised and organisations from which it received a declaration;; (d) in point ARO.GEN.350(d), point (4) is replaced by the following: (4) The competent authority shall record all findings it has raised or that have been communicated to it in accordance with point (e) and, where applicable, the enforcement measures it has applied, as well as all corrective actions and the date of action closure for findings.; (e) point ARO.OPS.110 is amended as follows: (i) in point (a), point (3) is replaced by the following: (3) ORO.AOC.110(e), for dry lease-out of an aircraft to any operator, except for the cases specified in point ORO.GEN.310 of Annex III;; (ii) point (b) is amended as follows:  point (2) is replaced by the following: (2) the lessor is subject to an operating ban pursuant to Regulation (EC) No 2111/2005 of the European Parliament and of the Council (*5);  the following point (3) is added: (3) the authorisation issued in accordance with Commission Regulation (EU) No 452/2014 (*6) has been suspended, revoked or surrendered. (iii) in point (d), points (1) and (2) are replaced by the following: (1) proper coordination with the competent authority responsible for the continuing oversight of the aircraft, in accordance with Commission Regulation (EU) No 1321/2014 (*7), or for the operation of the aircraft, if it is not the same authority; (2) that the aircraft is timely removed from the operator's AOC except for the cases specified in point ORO.GEN.310 of Annex III. (*7) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1).;" (f) in point ARO.OPS.150, point (b) is replaced by the following: (b) When satisfied with the risk assessment and SOP, the competent authority of the operator shall issue the authorisation, as established in Appendix IV. The authorisation may be issued for a limited or for unlimited duration. The conditions under which an operator is authorised to conduct one or more high risk commercial specialised operations shall be specified in the authorisation.; (g) in point ARO.OPS.200(b), point (2) is replaced by the following: (2) the list of specific approvals, as established in Appendix III, for non-commercial operations and specialised operations.; (h) in point ARO.RAMP.105(b), point (5) is replaced by the following: (5) aircraft used by a third-country operator that operates into, within or out of the territory subject to the provisions of the Treaty for the first time or whose authorisation issued in accordance with Regulation (EU) No 452/2014 is limited or reinstated after suspension or revocation.; (i) in point ARO.RAMP.115(b), point (3) is replaced by the following: (3) maintain the validity of their qualification by undergoing recurrent training and by performing a minimum of 12 inspections per calendar year.; (j) point ARO.RAMP.125 is amended as follows: (i) point (a) is replaced by the following: (a) Ramp inspections shall be performed in a standardised manner.; (ii) point (c) is replaced by the following: (c) On completion of the ramp inspection, the pilot-in-command or, in his/her absence, another flight crew member or a representative of the operator shall be informed of the ramp inspection's results.; (k) in point ARO.RAMP.140, point (d)(2) is replaced by the following: (2) it has obtained a permit-to-fly in accordance with Regulation (EU) No 748/2012, for aircraft registered in a Member State;; (l) in point ARO.RAMP.150, point (a)(1) is replaced by the following: (1) the information referred to in ARO.RAMP.145.; (m) Appendices I to IV are replaced by the following: Appendix I AIR OPERATOR CERTIFICATE (Approval schedule for air transport operators) Types of operation: Commercial air transport (CAT)  Passengers;  Cargo;  Other (1): ¦ (4) State of the operator (2) (5) Issuing authority (3) AOC # (6): Operator name (7) Dba trading name (8) Operator address (10): Telephone (11): Fax Email: Operational points of contact: (9) Contact details, at which operational management can be contacted without undue delay, are listed in ¦ (12). This certificate certifies that ¦ (13) is authorised to perform commercial air operations, as defined in the attached operations specifications, in accordance with the operations manual, Annex V to Regulation (EU) 2018/1139 and its delegated and implementing acts. Date of issue (14): Name and Signature (15): Title: EASA FORM 138 Issue 2 Appendix II OPERATIONS SPECIFICATIONS (subject to the approved conditions in the operations manual) Issuing authority contact details Telephone (16): ¦; Fax ¦; Email: ¦ AOC (17): Operator name (18): Date (19): Signature: Dba trading name Operations specifications#: Aircraft model (20): Registration marks (21): Types of operations: Commercial air transport  Passengers  Cargo  Others (22): ¦ Area of operation (23): Special limitations (24): Specific approvals: Yes No Specification (25) Remarks Dangerous goods   Low-visibility operations   CAT (26) ¦ Take-off RVR (27): m Approach and landing DA/H: ft RVR: m RVSM (28)  N/A   ETOPS (29)  N/A   Maximum diversion time (30): min. Complex navigation specifications for PBN operations (31)   (32) Minimum navigation performance specification   Operations of single-engined turbine aeroplane at night or in IMC (SET-IMC)   (33) Helicopter operations with the aid of night-vision imaging systems   Helicopter hoist operations   Helicopter emergency medical service operations   Helicopter offshore operations   Cabin crew members training (34)   Issue of CC attestation (35)   Use of type B EFB applications   (36) Continuing airworthiness   (37) Others (38) EASA Form 139 Issue 5 Appendix III List of specific approvals Non-commercial operations Specialised operations (subject to the conditions specified in the approval and contained in the operations manual or pilot's operating handbook) Issuing authority (39): List of specific approvals # (40): Name of operator: Date (41): Signature: Aircraft model and registration marks (42): Types of specialised operation (SPO), if applicable:  (43) ¦ Specific approvals (44): Specification (45) Remarks ¦ ¦ ¦ ¦ EASA FORM 140 Issue 2 Appendix IV AUTHORISATION OF HIGH RISK COMMERCIAL SPECIALISED OPERATIONS Issuing authority: (46) Authorisation no: (47) Operator name: (48) Operator address: (49) Telephone: (50) Fax Email: Aircraft model and registration marks: (51) Authorised specialised operation: (52) Authorised area or site of operation: (53) Special limitations: (54) This is to confirm that ¦ is authorised to perform high risk commercial specialised operation(s) in accordance with this authorisation, operator's Standard Operating Procedures, Annex V to Regulation (EU) 2018/1139 and its delegated and implementing acts. Date of issue (55): Name and Signature (56): Title: EASA FORM 151 Issue 2 ; (n) Appendices V and VI are deleted; (3) Annex III (Part-ORO) is amended as follows: (a) in point ORO.GEN.110, point (h) is replaced by the following: (h) The operator shall establish a checklist for each aircraft type to be used by crew members in all phases of flight under normal, abnormal and emergency conditions in order to ensure that the operating procedures in the operations manual are followed. The design and the usage of checklists shall observe human factors principles and take into account the latest relevant documentation from the design approval holder.; (b) in point ORO.GEN.135, point (a) is replaced by the following: (a) The operator's certificate shall remain valid subject to all of the following: (1) the operator remaining in compliance with the relevant requirements of Regulation (EU) 2018/1139 and its delegated and implementing acts, taking into account the provisions related to the handling of findings as specified under point ORO.GEN.150 of this Annex; (2) the competent authority being granted access to the operator as defined in point ORO.GEN.140 of this Annex to determine continued compliance with the relevant requirements of Regulation (EU) 2018/1139 and its delegated and implementing acts; (3) the certificate not being surrendered or revoked.; (c) in point ORO.GEN.140, point (a) is replaced by the following: (a) For the purpose of determining compliance with the relevant requirements of Regulation (EU) 2018/1139 and its delegated and implementing acts, the operator shall grant access at any time to any facility, aircraft, document, records, data, procedures or any other material relevant to its activity subject to certification, SPO authorisation or declaration, whether it is contracted or not, to any person authorised by one of the following authorities: (1) the competent authority defined in point ORO.GEN.105 of Annex III to this Regulation; (2) the authority acting under the provisions of points ARO.GEN.300(d), ARO.GEN.300(e) or Subpart RAMP of Annex II to this Regulation.; (d) point ORO.GEN.160 is amended as follows: (i) point (a) is replaced by the following: (a) The operator shall report to the competent authority, and to any other organisation required to be informed by the State of the operator, any accident, serious incident and occurrence as defined in Regulation (EU) No 996/2010 of the European Parliament and of the Council (*8) and Regulation (EU) No 376/2014. (*8) Regulation (EU) No 996/2010 of the European Parliament and of the Council of 20 October 2010 on the investigation and prevention of accidents and incidents in civil aviation and repealing Directive 94/56/EC (OJ L 295, 12.11.2010, p. 35).;" (ii) point (c) is replaced by the following: (c) Without prejudice to Regulation (EU) No 996/2010 and Regulation (EU) No 376/2014, the reports referred in points (a) and (b) shall be made in a form and manner established by the competent authority and shall contain all pertinent information about the conditions known to the operator.; (e) in point ORO.GEN.205, point (a) is replaced by the following: (a) When contracting or purchasing any services or products as a part of its activities, the operator shall ensure all of the following: (1) that the contracted or purchased services or products comply with the applicable requirements; (2) that any aviation safety hazards associated with contracted or purchased services or products are considered by the operator's management system.; (f) in Subpart GEN, the following Section 3 is added: Section 3 Additional organisational requirements ORO.GEN.310 Use of aircraft listed on an AOC for non-commercial operations and specialised operations (a) Aircraft listed on an operator's AOC may remain on the AOC if it is operated in any of the following situations: (1) by the AOC holder itself, for specialised operations in accordance with Annex VIII (Part-SPO); (2) by other operators, for non-commercial operations with motor-powered aircraft or for specialised operations performed in accordance with Annex VI (Part-NCC), Annex VII (Part-NCO) or Annex VIII (Part-SPO), provided that the aircraft is used for a continuous period not exceeding 30 days. (b) When the aircraft is used in accordance with point (a)(2), the AOC holder providing the aircraft and the operator using the aircraft shall establish a procedure: (1) clearly identifying which operator is responsible for the operational control of each flight and to describe how the operational control is transferred between them; (2) describing the handover procedure of the aircraft upon its return to the AOC holder. That procedure shall be included in the operations manual of each operator or in a contract between the AOC holder and the operator using the aircraft in accordance with point (a)(2). The AOC holder shall establish a template of such contract. Point ORO.GEN.220 shall apply to the record-keeping of those contracts. The AOC holder and the operator using the aircraft in accordance with point (a)(2) shall ensure that the procedure is communicated to the relevant personnel. (c) The AOC holder shall submit to the competent authority the procedure referred to in point (b) for prior approval. The AOC holder shall agree with the competent authority on the means and on the frequency of providing it with information about transfers of operational control in accordance with point ORO.GEN.130(c). (d) The continuing airworthiness of the aircraft used in accordance with point (a) shall be managed by the organisation responsible for the continuing airworthiness of the aircraft included in the AOC, in accordance with Regulation (EU) No 1321/2014. (e) The AOC holder providing the aircraft in accordance with point (a) shall: (1) indicate in its operations manual the registration marks of the provided aircraft and the type of operations conducted with those aircraft; (2) remain informed at all times and keep record of each operator that holds the operational control of the aircraft at any given moment until the aircraft is returned to the AOC holder; (3) ensure that its hazard identification, risk assessment and mitigation measures address all the operations conducted with those aircraft. (f) For operations under Annex VI (Part-NCC) and Annex VIII (Part-SPO), the operator using the aircraft in accordance with point (a) shall ensure all of the following: (1) that every flight conducted under its operational control is recorded in the aircraft technical log system; (2) that no changes to the aircraft systems or configuration are made; (3) that any defect or technical malfunction occurring while the aircraft is under its operational control is reported to the CAMO of the AOC holder; (4) that the AOC holder receives a copy of any occurrence report related to the flights performed with the aircraft, completed in accordance with Regulation (EU) No 376/2014 and Commission Implementing Regulation (EU) 2015/1018 (*9). (*9) Commission Implementing Regulation (EU) 2015/1018 of 29 June 2015 laying down a list classifying occurrences in civil aviation to be mandatorily reported according to Regulation (EU) No 376/2014 of the European Parliament and of the Council (OJ L 163, 30.6.2015, p. 1).;" (g) in point ORO.AOC.110, point (c) is replaced by the following: Wet lease-in (c) The applicant for the approval of the wet lease-in of an aircraft from a third-country operator shall demonstrate to the competent authority all of the following: (1) that the third country operator holds a valid AOC issued in accordance with Annex 6 to the Convention on International Civil Aviation; (2) that the safety standards of the third country operator with regard to continuing airworthiness and air operations are equivalent to the applicable requirements established by Regulation (EU) No 1321/2014 and this Regulation; (3) that the aircraft has a standard CofA issued in accordance with Annex 8 to the Convention on International Civil Aviation.; (h) point ORO.AOC.125 is replaced by the following: ORO.AOC.125 Non-commercial operations of an AOC holder with aircraft listed on its AOC (a) The AOC holder may conduct non-commercial operations in accordance with Annex VI (Part-NCC) or Annex VII (Part-NCO) with aircraft listed in the operations specifications of its AOC or in its operations manual, provided that the AOC holder describes such operations in detail in the operations manual, including the following: (1) an identification of the applicable requirements; (2) a description of any differences between operating procedures used when conducting CAT operations and non-commercial operations; (3) means of ensuring that all personnel involved in the operations are fully familiar with the associated procedures. (b) An AOC holder shall comply with: (1) Annex VIII (Part-SPO) when conducting maintenance check flights with complex motor-powered aircraft; (2) Annex VII (Part-NCO) when conducting maintenance check flights with other than complex motor-powered aircraft. (c) An AOC holder conducting operations referred to in points (a) and (b) shall not be required to submit a declaration in accordance with this Annex. (d) The AOC holder shall specify the type of flight, as listed in its operations manual, in the flight-related documents (operational flight plan, loadsheet and other equivalent documents).; (i) in point ORO.AOC.135, point (a) is replaced by the following: (a) In accordance with point ORO.GEN.210(b), the operator shall nominate persons responsible for the management and supervision of the following areas: (1) flight operations; (2) crew member training; (3) ground operations; (4) continuing airworthiness or for the continuing airworthiness management contract in accordance with Regulation (EU) No 1321/2014, as the case may be.; (j) in point ORO.SPO.100, point (c) is replaced by the following: (c) A commercial specialised operator shall obtain prior approval of the competent authority and comply with the following conditions: (1) for wet leasing-in an aircraft of a third-country operator: (i) that the safety standards of a third-country operator with regard to continuing airworthiness and air operations are equivalent to the applicable requirements established by Regulation (EU) No 1321/2014 (*10) and this Regulation; (ii) that the aircraft of a third-country operator has a standard CofA issued in accordance with Annex 8 to the Convention on International Civil Aviation; (iii) that the duration of the wet lease-in does not exceed seven months in any 12 consecutive month period; (2) for dry leasing-in an aircraft registered in a third country: (i) that an operational need that cannot be satisfied through leasing an aircraft registered in the Union has been identified; (ii) that the duration of the dry lease-in does not exceed seven months in any 12 consecutive month period; (iii) that the safety standards of the third-country aircraft with regard to continuing airworthiness are equivalent to the applicable requirements established by Regulation (EU) No 1321/2014; (iv) that the aircraft is equipped in accordance with Annex VIII (Part SPO). (*10) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1).;" (k) point ORO.CC.100 is replaced by the following: ORO.CC.100 Number and composition of cabin crew (a) For the operation of aircraft with an MOPSC of more than 19, at least one cabin crew member shall be assigned when carrying one or more passenger(s). (b) For the purpose of complying with point (a), the minimum number of cabin crew members shall be the greatest number amongst the following: (1) the number of cabin crew members established during the aircraft certification process in accordance with the applicable certification specifications, for the aircraft cabin configuration used by the operator; (2) if the number under point (1) has not been established, the number of cabin crew members established during the aircraft certification process for the maximum certified passenger seating configuration reduced by 1 for every whole multiple of 50 passenger seats of the aircraft cabin configuration used by the operator falling below the maximum certified seating capacity; (3) one cabin crew member for every 50, or fraction of 50, passenger seats installed on the same deck of the aircraft to be operated. (c) For operations with more than one cabin crew member, the operator shall nominate one cabin crew member accountable to the pilot-in-command or the commander. (d) By way of derogation from point (a), non-commercial operations with aircraft with an MOPSC of more than 19 may be performed without an operating cabin crew member, subject to the prior approval by the competent authority. To obtain the approval, the operator shall ensure that all of the following conditions are fulfilled: (1) there are maximum 19 passengers on board; (2) the operator has developed procedures for that operation. (l) point ORO.CC.205 is replaced by the following: ORO.CC.205 Reduction of the number of cabin crew members during ground operations and in unforeseen circumstances (a) Whenever passengers are on board an aircraft, the minimum number of cabin crew members required in accordance with point ORO.CC.100 shall be present in the aircraft and ready to act. (b) By way of derogation from point (a), the minimum number of cabin crew members may be reduced in either of the following cases: (1) during normal ground operations not involving refuelling or defuelling when the aircraft is at its parking station; (2) in unforeseen circumstances if the number of passengers carried on the flight is reduced. In this case, a report shall be submitted to the competent authority after completion of the flight; (3) for the purpose of providing in-flight rest during the cruise phase, either in accordance with point ORO.FTL.205(e) or as a fatigue mitigation implemented by the operator. (c) For the purposes of points (b)(1) and (b)(2), the operator's procedures of the operations manual shall ensure that: (1) an equivalent level of safety is achieved with the reduced number of cabin crew members, in particular for evacuation of passengers; (2) despite the reduced number of cabin crew members a senior cabin crew member is present in accordance with point ORO.CC.200; (3) at least one cabin crew member is required for every 50, or fraction of 50, passengers present on the same deck of the aircraft; (4) in the case of normal ground operations with aircraft requiring more than one cabin crew member, the number determined in accordance with point (3) shall be increased by one cabin crew member per each pair of floor level emergency exits. (d) For the purposes of point (b)(3), the operator shall: (1) conduct a risk assessment to determine the number of cabin crew members who are to be present and ready to act at all times during cruise; (2) identify measures to mitigate the effects of having a lower number of cabin crew members being present and ready to act during cruise; (3) establish in the operations manual specific procedures, including for the in-flight rest of the senior cabin crew member, that ensure at all times appropriate passenger handling and efficient management of any abnormal or emergency situations; (4) specify, in the flight time specification scheme in accordance with point ORO.FTL.125, the conditions under which in-flight rest may be provided to the cabin crew members.; (m) Appendix I is replaced by the following: Appendix I DECLARATION in accordance with Commission Regulation (EU) No 965/2012 on air operations Operator Name: Place in which the operator has its principal place of business or, if the operator has no principal place of business, place in which the operator is established or residing and place from which the operations are directed: Name and contact details of the accountable manager: Aircraft operation Starting date of operation or applicability date of the change: Information on aircraft, operation and continuing airworthiness management organisation (57): Aircraft MSN Aircraft type Aircraft registration (58) Main base Type(s) of operation (59) Organisation responsible for the continuing airworthiness management (60) Where applicable, details of approvals held (attach list of specific approvals, including specific approvals granted by a third-country, to the declaration, if applicable). Where applicable, details of specialised operations authorisation held (attach authorisations, if applicable). Where applicable, list of alternative means of compliance with references to the associated AMCs they replace (attach AltMoC). Statements  The operator complies, and will continue to comply, with the essential requirements set out in Annex V to Regulation (EU) 2018/1139 of the European Parliament and of the Council and with the requirements of Regulation (EU) No 965/2012.  The management system documentation, including the operations manual, comply with the requirements of Annex III (Part-ORO), Annex V (Part-SPA), Annex VI (Part-NCC), or Annex VIII (Part-SPO) to Regulation (EU) No 965/2012 and all flights will be carried out in accordance with the provisions of the operations manual as required by point ORO.GEN.110(b) of Annex III to that Regulation.  All aircraft operated hold a valid certificate of airworthiness in accordance with Commission Regulation (EU) No 748/2012 or meet the specific airworthiness requirements applicable to aircraft registered in a third country and subject to a lease agreement.  All flight crew members hold a licence in accordance with Annex I to Commission Regulation (EU) No 1178/2011 as required by point ORO.FC.100(c) of Annex III to Regulation (EU) No 965/2012 and cabin crew members, where applicable, are trained in accordance with Subpart CC of Annex III to Regulation (EU) No 965/2012.  (If applicable) The operator has implemented and demonstrated conformity to a recognised industry standard. Reference of the standard: Certification body: Date of the last conformity audit:  The operator will notify to the competent authority any changes in circumstances affecting its compliance with the essential requirements set out in Annex V to Regulation (EU) 2018/1139 and with the requirements of Regulation (EU) No 965/2012 as declared to the competent authority through this declaration and any changes to the information and lists of AltMoC included in and annexed to this declaration, as required by point ORO.GEN.120(a) of Annex III to Regulation (EU) No 965/2012.  The operator confirms that the information disclosed in this declaration is correct. Date, name and signature of the accountable manager ; (4) Annex IV (Part-CAT) is amended as follows: (a) point CAT.GEN.MPA.105 is amended as follows: (i) point (a) is amended as follows:  points (12) and (13) are replaced by the following: (12) ensure that the pre-flight inspection has been carried out in accordance with the requirements of Annex I (Part-M) to Regulation (EU) No 1321/2014; (13) be satisfied that relevant emergency equipment remains easily accessible for immediate use;;  the following point (14) is added: (14) record, at the termination of the flight, utilisation data and all known or suspected defects of the aircraft in the aircraft technical log or journey log of the aircraft to ensure continued flight safety.; (ii) the following point (e) is added: (e) The commander shall, as soon as possible, report to the appropriate air traffic services (ATS) unit any hazardous weather or flight conditions encountered that are likely to affect the safety of other aircraft.; (b) point CAT.GEN.MPA.150 is replaced by the following: CAT.GEN.MPA.150 Ditching  aeroplanes The operator shall only operate an aeroplane with a passenger seating configuration of more than 30 on overwater flights at a distance from land suitable for making an emergency landing, greater than 120 minutes at cruising speed, or 400 NM, whichever is less, if the aeroplane complies with the ditching provisions prescribed in the applicable certification specification or specifications.; (c) in point CAT.GEN.MPA.180(a), point (10) is replaced by the following: (10) the aircraft technical log, in accordance with Annex I (Part-M) to Regulation (EU) No 1321/2014;; (d) point CAT.GEN.MPA.210 is replaced by the following: CAT.GEN.MPA.210 Location of an aircraft in distress  Aeroplanes The following aeroplanes shall be equipped with robust and automatic means to accurately determine, following an accident during which the aeroplane is severely damaged, the location of the point of end of flight: (1) all aeroplanes with an MCTOM of more than 27 000 kg, with an MOPSC of more than 19 and first issued with an individual CofA on or after 1 January 2023; (2) all aeroplanes with an MCTOM of more than 45 500 kg and first issued with an individual CofA on or after 1 January 2023.; (e) in point CAT.OP.MPA.170, point (b) is replaced by the following: (b) provided with a safety briefing card on which picture-type instructions indicate the operation of safety and emergency equipment and emergency exits likely to be used by passengers.; (f) point CAT.OP.MPA.320 is replaced by the following: CAT.OP.MPA.320 Aeroplane categories (a) Aeroplane categories shall be based on the indicated airspeed at threshold (VAT) which is equal to the stalling speed (VSO) multiplied by 1,3 or one-g (gravity) stall speed (VS1g) multiplied by 1,23 in the landing configuration at the maximum certified landing mass. If both VSO and VS1g are available, the higher resulting VAT shall be used. (b) The aeroplane categories specified in the table below shall be used. Table 1: Aeroplane categories corresponding to VAT values Aeroplane category VAT A Less than 91 kt B From 91 to 120 kt C From 121 to 140 kt D From 141 to 165 kt E From 166 to 210 kt (c) The landing configuration that is to be taken into consideration shall be specified in the operations manual. (d) The operator may apply a lower landing mass for determining the VAT if approved by the competent authority. Such a lower landing mass shall be a permanent value, independent of the changing conditions of day-to-day operations.; (g) in point CAT.IDE.A.100, point (b) is replaced by the following: (b) Instruments and equipment not required under this Annex (Part-CAT) as well as any other equipment which is not required under this Regulation, but carried on a flight, shall comply with the following requirements: (1) the information provided by those instruments, equipment or accessories shall not be used by the flight crew members to comply with Annex II to Regulation (EU) 2018/1139 or points CAT.IDE.A.330, CAT.IDE.A.335, CAT.IDE.A.340 and CAT.IDE.A.345 of this Annex; (2) the instruments and equipment shall not affect the airworthiness of the aeroplane, even in the case of failures or malfunction.; (h) in point CAT.IDE.A.105, point (b) is replaced by the following: (b) the operator is approved by the competent authority to operate the aeroplane within the constraints of the master minimum equipment list ( MMEL ) in accordance with point ORO.MLR.105(j) of Annex III.; (i) point CAT.IDE.A.125 is amended as follows: (i) in point (a)(1), point (iii) is replaced by the following: (iii) Barometric altitude;; (ii) in point (b), point (1) is replaced by the following: (1) Barometric altitude;; (j) point CAT.IDE.A.130 is amended as follows: (i) point (b) is replaced by the following: (b) Two means of measuring and displaying barometric altitude.; (ii) in point (h), point (1) is replaced by the following: (1) Barometric altitude;; (k) point CAT.IDE.A.205 is amended as follows: (i) in point (a), point (3) is replaced by the following: (3) a seat belt with upper torso restraint system on each passenger seat and restraining belts on each berth in the case of aeroplanes with an MCTOM of 5 700 kg or less and with an MOPSC of nine or less, having an individual CofA first issued on or after 8 April 2015;; (ii) in point (b), point (3) is replaced by the following: (3) on flight crew members' seats and on any seat alongside a pilot's seat, either of the following: (i) two shoulder straps and a seat belt that may be used independently; (ii) a diagonal shoulder strap and a seat belt that may be used independently for the following aeroplanes: (A) aeroplanes with an MCTOM of 5 700 kg or less and with an MOPSC of nine or less that are compliant with the emergency landing dynamic conditions defined in the applicable certification specification; (B) aeroplanes with an MCTOM of 5 700 kg or less and with an MOPSC of nine or less that are not compliant with the emergency landing dynamic conditions defined in the applicable certification specification and having an individual CofA first issued before 28 October 2014; (C) aeroplanes certified in accordance with CS-VLA or equivalent and CS-LSA or equivalent.; (l) in point CAT.IDE.A.245, point (d) is replaced by the following: (d) Aeroplanes shall be equipped with an additional portable PBE installed adjacent to the hand fire extinguisher referred to in points CAT.IDE.A.250 (b) and (c), or adjacent to the entrance of the cargo compartment, in case the hand fire extinguisher is installed in a cargo compartment.; (m) in point CAT.IDE.A.275, points (c) and (d) are replaced by the following: (c) For aeroplanes with an MOPSC of 19 or less and type certified on the basis of the Agency's certification specification, the emergency lighting system referred to in point (a) shall include the equipment referred to in points (1), (2) and (3) of point (b). (d) For aeroplanes with an MOPSC of 19 or less that are not certified on the basis of the Agency's certification specification, the emergency lighting system referred to in point (a) shall include the equipment referred to in point (b)(1).; (n) in point CAT.IDE.A.285, point (c) is replaced by the following: (c) Seaplanes operated over water shall be equipped with the following: (1) a sea anchor and other equipment necessary to facilitate mooring, anchoring or manoeuvring the seaplane on water, appropriate to its size, mass and handling characteristics; (2) equipment for making the sound signals as prescribed in the International Regulations for Preventing Collisions at Sea, where applicable.; (o) in point CAT.IDE.A.345, point (c) is replaced by the following: (c) Notwithstanding point (b), aeroplanes operated for short haul operations in the North Atlantic high-level (NAT HLA) airspace and not crossing the North Atlantic shall be equipped with at least one long range communication system, in case alternative communication procedures are published for the airspace concerned.; (p) point CAT.IDE.H.100 is amended as follows: (i) point (a) is replaced by the following: (a) Instruments and equipment required by this Subpart shall be approved in accordance with the applicable airworthiness requirements, except for the following items: (1) independent portable lights; (2) an accurate time piece; (3) chart holder; (4) first-aid kit; (5) megaphones; (6) survival and signalling equipment; (7) sea anchors and equipment for mooring; (8) child restraint devices.; (ii) point (b) is replaced by the following: (b) Instruments and equipment not required under this Annex (Part-CAT) as well as any other equipment which is not required under this Regulation, but carried on a flight, shall comply with the following requirements: (1) the information provided by those instruments, equipment or accessories shall not be used by the flight crew members to comply with Annex II to Regulation (EU) 2018/1139 or points CAT.IDE.H.330, CAT.IDE.H.335, CAT.IDE.H.340 and CAT.IDE.H.345 of this Annex; (2) the instruments and equipment shall not affect the airworthiness of the helicopter, even in the case of failures or malfunction.; (q) in point CAT.IDE.H.105, point (b) is replaced by the following: (b) the operator is approved by the competent authority to operate the helicopter within the constraints of the MMEL in accordance with point ORO.MLR.105(j) of Annex III.; (r) point CAT.IDE.H.125 is amended as follows: (i) in point (a)(1), point (iii) is replaced by the following: (iii) Barometric altitude;; (ii) in point (b), point (1) is replaced by the following: (1) Barometric altitude;; (s) point CAT.IDE.H.130 is amended as follows: (i) point (b) is replaced by the following: (b) Two means of measuring and displaying barometric altitude. For single-pilot operations under VFR at night one pressure altimeter may be substituted by a radio altimeter.; (ii) in point (h), point (1) is replaced by the following: (1) Barometric altitude;; (t) in point CAT.IDE.H.315, point (a) is replaced by the following: (a) a sea anchor and other equipment necessary to facilitate mooring, anchoring or manoeuvring the helicopter on water, appropriate to its size, mass and handling characteristics; and; (u) point CAT.IDE.H.320 is replaced by the following: CAT.IDE.H.320 All helicopters on flights over water  ditching (a) Helicopters shall be designed for landing on water or certified for ditching in accordance with the relevant certification specification when operated in performance class 1 or 2 on a flight over water in a hostile environment at a distance from land corresponding to more than 10 minutes flying time at normal cruise speed. (b) Helicopters shall be designed for landing on water or certified for ditching in accordance with the relevant certification specification or fitted with emergency flotation equipment when operated in: (1) performance class 1 or 2 on a flight over water in a non-hostile environment at a distance from land corresponding to more than 10 minutes flying time at normal cruise speed; (2) performance class 2, when taking off or landing over water, except in the case of helicopter emergency medical services ( HEMS ) operations, where for the purpose of minimising exposure, the landing or take-off at a HEMS operating site located in a congested environment is conducted over water; (3) performance class 3 on a flight over water beyond safe forced landing distance from land.; (5) Annex V (Part-SPA) is amended as follows: (a) point SPA.GEN.100 is replaced by the following: SPA.GEN.100 Competent authority (a) The competent authority for issuing a specific approval shall be: (1) for the commercial operator, the authority of the Member State in which the operator has its principal place of business; (2) for the non-commercial operator, the authority of the State in which the operator has its principal place of business, is established or is residing. (b) Notwithstanding point (a)(2), for the non-commercial operator using aircraft registered in a third country, the applicable requirements under this Annex for the approval of the following operations shall not apply if those approvals are issued by a third-country State of Registry: (1) performance-based navigation (PBN); (2) minimum operational performance specifications (MNPS); (3) reduced vertical separation minima (RVSM) airspace; (4) low visibility operations (LVO).; (b) in point SPA.DG.110, point (e) is replaced by the following: (e) ensure that a copy of the information to the pilot-in-command or the commander is retained on the ground and that that copy, or the information contained in it, is readily accessible to the flight operations officer, flight dispatcher, or the designated ground personnel responsible for their part of the flight operations, until after the completion of the flight to which the information refers;; (c) in point SPA.NVIS.110, point (b) is replaced by the following: (b) Radio altimeter. The helicopter shall be equipped with a radio altimeter capable of emitting an audio warning below a pre-set height and an audio and visual warning at a height selectable by the pilot, instantly discernible during all phases of NVIS flight.; (d) point SPA.HHO.110 is replaced by the following: SPA.HHO.110 Equipment requirements for HHO (a) The installation of all helicopter hoist equipment other than a simple PCDS, including any radio equipment to comply with point SPA.HHO.115, and any subsequent modifications, shall have an airworthiness approval appropriate to the intended function. Ancillary equipment shall be designed and tested to the appropriate standard as required by the competent authority. (b) Maintenance instructions for HHO equipment and systems shall be established by the operator in liaison with the manufacturer and included in the operator's helicopter maintenance programme as provided for by Regulation (EU) No 1321/2014.; (6) Annex VI (Part-NCC) is amended as follows: (a) point NCC.GEN.100 is replaced by the following: NCC.GEN.100 Competent authority The competent authority shall be the authority designated by the Member State in which the operator has its principal place of business, is established or is residing.; (b) the following point NCC.GEN.101 is inserted: NCC.GEN.101 Additional requirements for flight training organisations Approved training organisations that are required to comply with this Annex shall also comply with point ORO.GEN.310 of Annex III, as applicable.; (c) in point NCC.IDE.A.100, point (c) is replaced by the following: (c) Instruments and equipment or accessories not required under this Annex as well as any other equipment which is not required under this Regulation, but carried on a flight, shall comply with the following requirements: (1) the information provided by those instruments, equipment or accessories shall not be used by the flight crew members to comply with Annex II to Regulation (EU) 2018/1139 or points NCC.IDE.A.245 and NCC.IDE.A.250 of this Annex; (2) the instruments and equipment shall not affect the airworthiness of the aeroplane, even in the case of failures or malfunction.; (d) in point NCC.IDE.A.105, point (b) is replaced by the following: (b) the operator is approved by the competent authority to operate the aeroplane within the constraints of the master minimum equipment list ( MMEL ) in accordance with point ORO.MLR.105(j) of Annex III; or; (e) point NCC.IDE.A.120 is amended as follows: (i) in point (a), point (3) is replaced by the following: (3) barometric altitude;; (ii) in point (c), point (1) is replaced by the following: (1) barometric altitude;; (f) point NCC.IDE.A.125 is amended as follows: (i) in point (a), point (3) is replaced by the following: (3) barometric altitude;; (ii) in point (c), point (1) is replaced by the following: (1) barometric altitude;; (iii) point (h) is replaced by the following: (h) an emergency power supply, independent of the main electrical generating system, for the purpose of operating and illuminating an attitude indicating system for a minimum period of 30 minutes. The emergency power supply shall be automatically operative after the total failure of the main electrical generating system and clear indication shall be given on the instrument or on the instrument panel that the attitude indicator is being operated by emergency power.; (g) in point NCC.IDE.A.180, point (b) is replaced by the following: (b) A seat belt with upper torso restraint system shall have: (1) a single point release; (2) on the seats for the minimum number of required cabin crew members, two shoulder straps and a seat belt that may be used independently; (3) on flight crew members seats and on any seat alongside a pilot's seat, either of the following: (i) two shoulder straps and a seat belt that may be used independently; (ii) a diagonal shoulder strap and a seat belt that may be used independently for the following aeroplanes: (A) aeroplanes with an MCTOM of 5 700 kg or less and with an MOPSC of nine or less that are compliant with the emergency landing dynamic conditions defined in the applicable certification specification; (B) aeroplanes with an MCTOM of 5 700 kg or less and with an MOPSC of nine or less that are not compliant with the emergency landing dynamic conditions defined in the applicable certification specification and having an individual CofA first issued before 25 August 2016.; (h) in point NCC.IDE.A.250, the following point (e) is added: (e) Aeroplanes shall be equipped with surveillance equipment in accordance with the applicable airspace requirements.; (i) in point NCC.IDE.H.100, point (c) is replaced by the following: (c) Instruments and equipment or accessories not required under this Annex, as well as any other equipment which is not required under this Regulation, but carried on a flight, shall comply with the following requirements: (1) the information provided by those instruments, equipment or accessories shall not be used by the flight crew members to comply with Annex II to Regulation (EU) 2018/1139 or points NCC.IDE.H.245 and NCC.IDE.H.250 of this Annex; (2) the instruments and equipment shall not affect the airworthiness of the helicopter, even in the case of failures or malfunction.; (j) in point NCC.IDE.H.105, point (b) is replaced by the following: (b) the operator is approved by the competent authority to operate the helicopter within the constraints of the master minimum equipment list ( MMEL ) in accordance with point ORO.MLR.105(j) of Annex III; or; (k) point NCC.IDE.H.120 is amended as follows: (i) in point (a), point (3) is replaced by the following: (3) barometric altitude;; (ii) in point (c), point (1) is replaced by the following: (1) barometric altitude;; (l) point NCC.IDE.H.125 is amended as follows: (i) in point (a), point (3) is replaced by the following: (3) barometric altitude;; (ii) in point (c), point (1) is replaced by the following: (1) barometric altitude;; (m) point NCC.IDE.H.235 is replaced by the following: NCC.IDE.H.235 All helicopters on flights over water  ditching Helicopters shall be designed for landing on water or certified for ditching in accordance with the relevant certification specifications or fitted with emergency flotation equipment when operated on a flight over water in a hostile environment at a distance from land corresponding to more than 10 minutes flying time at normal cruising speed.; (n) in point NCC.IDE.H.250, the following point (e) is added: (e) Helicopters shall be equipped with surveillance equipment in accordance with the applicable airspace requirements.; (7) Annex VII (Part-NCO) is amended as follows: (a) in point NCO.GEN.100, point (b) is replaced by the following: (b) If the aircraft is registered in a third country, the competent authority shall be the authority designated by the Member State where the operator has its principal place of business, is established or is residing.; (b) the following point NCO.GEN.104 is inserted: NCO.GEN.104 Use of aircraft included in an AOC by an NCO operator (a) An NCO operator may use other than complex motor-powered aircraft listed on an operator's AOC to conduct non-commercial operations in accordance with this Annex. (b) The NCO operator using the aircraft in accordance with point (a) shall establish a procedure: (1) clearly describing how operational control of the aircraft is transferred between the AOC holder and the NCO operator, as referred to in point ORO.GEN.310 of Annex III; (2) describing the handover procedure of the aircraft upon its return to the AOC holder. That procedure shall be included in a contract between the AOC holder and the NCO operator. The NCO operator shall ensure that the procedure is communicated to the relevant personnel. (c) The continuing airworthiness of the aircraft used pursuant to point (a) shall be managed by organisation responsible for the continuing airworthiness for the aircraft included in the AOC, in accordance with Regulation (EU) No 1321/2014. (d) The NCO operator using the aircraft in accordance with point (a) shall ensure the following: (1) that every flight conducted under its operational control is recorded in the aircraft technical log system; (2) that no changes to the aircraft systems or configuration are made; (3) that any defect or technical malfunction occurring while the aircraft is under its operational control is reported to the organisation referred to in point (c) immediately after the flight; (4) that the AOC holder receives a copy of any occurrence report related to the flights performed with the aircraft, completed in accordance with Regulation (EU) No 376/2014 and Regulation (EU) 2015/1018.; (d) in point NCO.IDE.A.100, points (b)and (c) are replaced by the following: (b) The following items, when required under this Subpart, do not need an equipment approval: (1) spare fuses; (2) independent portable lights; (3) an accurate time piece; (4) first-aid kit; (5) survival and signalling equipment; (6) sea anchor and equipment for mooring; (7) child restraint device; (8) a simple PCDS used by a task specialist as a restraint device. (c) Instruments and equipment not required under Annex VII (Part-NCO) as well as any other equipment that is not required under this Regulation, but is carried on a flight, shall comply with the following requirements: (1) the information provided by those instruments or equipment shall not be used by the flight crew members to comply with Annex II to Regulation (EU) 2018/1139 or points NCO.IDE.A.190 and NCO.IDE.A.195 of Annex VII; (2) the instruments and equipment shall not affect the airworthiness of the aeroplane, even in the case of failures or malfunction.; (e) in point NCO.IDE.A.120(a), point (3) is replaced by the following: (3) barometric altitude;; (f) in point NCO.IDE.A.125(a), point (3) is replaced by the following: (3) barometric altitude;; (g) in point NCO.IDE.A.140(a), point (2) is replaced by the following: (2) a seat belt on each seat and restraining belts for each berth;; (h) in point NCO.IDE.A.195, the following point (e) is added: (e) Aeroplanes shall be equipped with surveillance equipment in accordance with the applicable airspace requirements.; (i) in point NCO.IDE.H.100, points (b) and (c) are replaced by the following: (b) The following items, when required under this Subpart, do not need an equipment approval: (1) independent portable lights; (2) an accurate time piece; (3) first-aid kit; (4) survival and signalling equipment; (5) sea anchor and equipment for mooring; (6) child restraint device; (7) a simple PCDS used by a task specialist as a restraint device. (c) Instruments and equipment or accessories not required under Annex VII (Part-NCO), as well as any other equipment that is not required under this Regulation, but carried on a flight, shall comply with the following requirements: (1) the information provided by those instruments, equipment or accessories shall not be used by the flight crew members to comply with Annex II to Regulation (EU) 2018/1139 or points NCO.IDE.H.190 and NCO.IDE.H.195 of Annex VII; (2) the instruments and equipment or accessories shall not affect the airworthiness of the helicopter, even in the case of failures or malfunction.; (j) in point NCO.IDE.H.120(a), point (3) is replaced by the following: (3) barometric altitude;; (k) in point NCO.IDE.H.125(a), point (3) is replaced by the following: (3) barometric altitude;; (l) in point NCO.IDE.H.140(a), points (1) and (2) are replaced by the following: (1) a seat or berth for each person on board who is aged 24 months or more, or a station for each crew member or task specialist on board; (2) a seat belt on each passenger seat and restraining belts for each berth, and restraint devices for each station;; (m) point NCO.IDE.H.185 is replaced by the following: NCO.IDE.H.185 All helicopters on flights over water  ditching Helicopters flying over water in a hostile environment beyond a distance of 50 NM from land shall be either of the following: (a) designed for landing on water in accordance with the relevant certification specifications; (b) certified for ditching in accordance with the relevant certification specifications; (c) fitted with emergency flotation equipment.; (n) in point NCO.IDE.H.195, the following point (e) is added: (e) Helicopters shall be equipped with surveillance equipment in accordance with the applicable airspace requirements.; (o) in point NCO.SPEC.HEC.105, point (b) is replaced by the following: (b) The installation of all hoist and cargo hook equipment other than a simple PCDS, and any subsequent modifications shall have an airworthiness approval appropriate to the intended function.; (p) point NCO.SPEC.PAR.120 is replaced by the following: NCO.SPEC.PAR.120 Transport and release of dangerous goods Notwithstanding point NCO.SPEC.160, parachutists may carry smoke trail devices and exit the aircraft for the purpose of parachute display over congested areas of cities, towns or settlements or over an open-air assembly of persons, provided those devices are manufactured for that purpose.; (q) in Subpart E, the following Section 6 is added: SECTION 6 Maintenance check flights (MCFs) NCO.SPEC.MCF.100 Levels of maintenance check flights Before conducting a maintenance check flight, the operator shall determine the applicable level of the maintenance check flight as follows: (a) a Level A  maintenance check flight for a flight where the use of abnormal or emergency procedures, as defined in the aircraft flight manual, is expected, or where a flight is required to prove the functioning of a backup system or other safety devices; (b) a Level B  maintenance check flight for any maintenance check flight other than a Level A  maintenance check flight. NCO.SPEC.MCF.105 Operational limitations (a) By way of derogation from point NCO.GEN.105(a)(4) of this Annex, a maintenance check flight may be conducted with an aircraft that has been released to service with incomplete maintenance in accordance with point M.A.801(g) or point 145.A.50(e) of Annex I to Commission Regulation (EU) No 1321/2014. (b) By way of derogation from point NCO.IDE.A.105 or NCO.IDE.H.105, the pilot-in-command may conduct a flight with inoperative or missing items of equipment or functions required for the flight if those inoperative or missing items of equipment or functions have been identified in the checklist referred to in point NCO.SPEC.MCF.110. NCO.SPEC.MCF.110 Checklist and safety briefing (a) The checklist referred to in point NCO.SPEC.105 shall be updated as needed before each maintenance check flight and shall consider the operating procedures that are planned to be followed during the particular maintenance check flight. (b) Notwithstanding point NCO.SPEC.125(b), a safety briefing of the task specialist shall be required before each maintenance check flight. NCO.SPEC.MCF.120 Flight crew requirements When selecting a flight crew member for a maintenance check flight, the operator shall consider the aircraft complexity and the level of the maintenance check flight as defined in point NCO.SPEC.MCF.100. NCO.SPEC.MCF.125 Crew composition and persons on board (a) The pilot-in-command shall identify the need for additional crew members or task specialists, or both, before each intended maintenance check flight, taking into consideration the expected flight crew member or task specialist workload and the risk assessment. (b) The pilot-in-command shall not allow persons on board other than those required under point (a) during a Level A  maintenance check flight. NCO.SPEC.MCF.130 Simulated abnormal or emergency procedures in flight By way of derogation from point NCO.SPEC.145, a pilot-in-command may simulate situations that require the application of abnormal emergency procedures with a task specialist on board if the simulation is required to meet the intention of the flight and if it has been identified in the check list referred to in point NCO.SPEC.MCF.110 or in operating procedures. NCO.SPEC.MCF.140 Systems and equipment When a maintenance check flight is intended to check the proper functioning of a system or equipment, that system or equipment shall be identified as potentially unreliable, and appropriate mitigation measures shall be agreed prior to the flight in order to minimise risks to flight safety.; (8) Annex VIII (Part-SPO) is amended as follows: (a) in point SPO.GEN.005, point (a) is replaced by the following: (a) This Annex applies to any specialised operation where the aircraft is used for specialised activities such as agriculture, construction, photography, surveying, observation and patrol, aerial advertisement or maintenance check flights.; (b) point SPO.GEN.100 is replaced by the following: SPO.GEN.100 Competent authority The competent authority shall be the authority designated by the Member State in which the operator has its principal place of business, is established or is residing.; (c) in point SPO.POL.110, point (a) is replaced by the following: (a) The operator shall establish a mass and balance system in order to determine for each flight or series of flights the following: (1) aircraft dry operating mass; (2) mass of the traffic load; (3) mass of the fuel load; (4) aircraft load and load distribution; (5) take-off mass, landing mass and zero fuel mass; (6) applicable aircraft CG positions.; (d) in point SPO.IDE.A.100, points (b) and (c) are replaced by the following: (b) The following items, when required under this Subpart, do not need an equipment approval: (1) spare fuses; (2) independent portable lights; (3) an accurate time piece; (4) chart holder; (5) first aid kits; (6) survival and signalling equipment; (7) sea anchor and equipment for mooring; (8) a simple PCDS used by a task specialist as a restraint device. (c) Instruments, equipment or accessories not required under this Annex (Part-SPO) as well as any other equipment which is not required under this Regulation, but carried on a flight, shall comply with the following requirements: (1) the information provided by those instruments, equipment or accessories shall not be used by the flight crew members to comply with Annex II to Regulation (EU) 2018/1139 or points SPO.IDE.A.215 and SPO.IDE.A.220 of this Annex; (2) the instruments, equipment or accessories shall not affect the airworthiness of the aeroplane, even in the case of failures or malfunction.; (e) point SPO.IDE.A.105 is replaced by the following: SPO.IDE.A.105 Minimum equipment for flight A flight shall not be commenced when any of the aeroplane's instruments, items of equipment or functions required for the intended flight are inoperative or missing, unless either of the following conditions is fulfilled: (a) the aeroplane is operated in accordance with the minimum equipment list (MEL); (b) for complex motor-powered aeroplanes and for any aeroplane used in commercial operations, the operator is approved by the competent authority to operate the aeroplane within the constraints of the master minimum equipment list (MMEL) in accordance with point ORO.MLR.105(j) of Annex III; (c) the aeroplane is subject to a permit to fly issued in accordance with the applicable airworthiness requirements.; (f) point SPO.IDE.A.120 is amended as follows: (i) in point (a), point (3) is replaced by the following: (3) barometric altitude,; (ii) in point (e), point (1) is replaced by the following: (1) barometric altitude,; (g) point SPO.IDE.A.125 is amended as follows: (i) in point (a), point (3) is replaced by the following: (3) barometric altitude,; (ii) in point (c), point (1) is replaced by the following: (1) barometric altitude,; (iii) in point (e), point (4) is replaced by the following: (4) an emergency power supply, independent of the main electrical generating system, for the purpose of operating and illuminating an attitude indicating system for a minimum period of 30 minutes. The emergency power supply shall be automatically operative after the total failure of the main electrical generating system and clear indication shall be given on the instrument or on the instrument panel that the attitude indicator is being operated by emergency power.; (h) in point SPO.IDE.A.160, point (e) is replaced by the following: (e) The seat belt with upper torso restraint system required under point (d) shall have: (1) a single point release; (2) on flight crew members seats and on any seat alongside a pilot's seat, either of the following: (i) two shoulder straps and a seat belt that may be used independently; (ii) a diagonal shoulder strap and a seat belt that may be used independently for the following aeroplanes: (A) aeroplanes with an MCTOM of 5 700 kg or less and with an MOPSC of nine or less that are compliant with the emergency landing dynamic conditions defined in the applicable certification specification; (B) aeroplanes with an MCTOM of 5 700 kg or less and with an MOPSC of nine or less that are not compliant with the emergency landing dynamic conditions defined in the applicable certification specification and having an individual CofA first issued before 25 August 2016.; (i) in point SPO.IDE.A.220, the following point (e) is added: (e) Aeroplanes shall be equipped with surveillance equipment in accordance with the applicable airspace requirements.; (j) point SPO.IDE.H.100 is amended as follows: (i) point (b) is replaced by the following: (b) The following items, when required by this Subpart, do not need an equipment approval: (1) independent portable lights; (2) an accurate time piece; (3) first-aid kit; (4) survival and signalling equipment; (5) sea anchor and equipment for mooring; (6) child restraint device; (7) a simple PCDS used by a task specialist as a restraint device.; (ii) point (c) is replaced by the following: (c) Instruments, equipment or accessories not required under this Annex (Part-SPO), as well as any other equipment that is not required under this Regulation, but carried on a flight, shall comply with the following requirements: (1) the information provided by those instruments, equipment or accessories shall not be used by the flight crew members to comply with Annex II to Regulation (EU) 2018/1139 or points SPO.IDE.H.215 and SPO.IDE.H.220 of this Annex; (2) the instruments, equipment or accessories shall not affect the airworthiness of the helicopter, even in the case of failures or malfunction.; (k) point SPO.IDE.H.105 is replaced by the following: SPO.IDE.H.105 Minimum equipment for flight A flight shall not be commenced when any of the helicopter's instruments, items of equipment or functions required for the intended flight is inoperative or missing, unless either of the following conditions is fulfilled: (a) the helicopter is operated in accordance with the minimum equipment list (MEL); (b) for complex motor-powered helicopters, and for any helicopter used in commercial operations, the operator is approved by the competent authority to operate the helicopter within the constraints of the master minimum equipment list (MMEL) in accordance with point ORO.MLR.105(j) of Annex III; (c) the helicopter is subject to a permit to fly issued in accordance with the applicable airworthiness requirements.; (l) point SPO.IDE.H.120 is amended as follows: (i) in point (a), point (3) is replaced by the following: (3) barometric altitude,; (ii) in point (d), point (1) is replaced by the following: (1) barometric altitude,; (m) point SPO.IDE.H.125 is amended as follows: (i) in point (a), point (3) is replaced by the following: (3) barometric altitude,; (ii) in point (c), point (1) is replaced by the following: (1) barometric altitude,; (n) in point SPO.IDE.H.220, the following point (e) is added: (e) Helicopters shall be equipped with surveillance equipment in accordance with the applicable airspace requirements.; (o) point SPO.SPEC.HESLO.100 is replaced by the following: SPO.SPEC.HESLO.100 Standard operating procedures The standard operating procedures for HESLO shall specify: (a) the equipment to be carried, including its operating limitations and appropriate entries in the MEL, as applicable; (b) crew composition and experience requirements of crew members and task specialists; (c) the relevant theoretical and practical training for crew members to perform their tasks, the relevant training for task specialists to perform their tasks, and the qualification and nomination of persons providing such training to crew members and task specialists; (d) responsibilities and duties of crew members and task specialists; (e) helicopter performance criteria necessary to be met to conduct HESLO operations; (f) normal, abnormal and emergency procedures.; (p) point SPO.SPEC.HEC.100 is replaced by the following: SPO.SPEC.HEC.100 Standard operating procedures The standard operating procedures for HEC shall specify: (a) the equipment to be carried, including its operating limitations and appropriate entries in the MEL, as applicable; (b) crew composition and experience requirements of crew members and task specialists; (c) the relevant theoretical and practical training for crew members to perform their tasks, the relevant training for task specialists to perform their tasks, and the qualification and nomination of persons providing such training to crew members and task specialists; (d) responsibilities and duties of crew members and task specialists; (e) helicopter performance criteria necessary to be met to conduct HEC operations; (f) normal, abnormal and emergency procedures.; (q) in point SPO.SPEC.HEC.105, point (b) is replaced by the following: (b) The installation of all hoist and cargo hook equipment other than a simple PCDS, and any subsequent modifications shall have an airworthiness approval appropriate to the intended function.; (r) point SPO.SPEC.PAR.125 is replaced by the following: SPO.SPEC.PAR.125 Releasing of dangerous goods Notwithstanding point SPO.GEN.155, parachutists may exit the aircraft for the purpose of parachute display over congested areas of cities, towns or settlements or over an open-air assembly of persons whilst carrying smoke trail devices, provided those are manufactured for that purpose.; (s) in Subpart E, the following Section 5 is added: SECTION 5 Maintenance check flights (MCFs) SPO.SPEC.MCF.100 Levels of maintenance check flight Before conducting a maintenance check flight, the operator shall determine the applicable level of the maintenance check flight as follows: (a) a Level A  maintenance check flight for a flight where the use of abnormal or emergency procedures is expected as defined in the aircraft flight manual or where it is required to prove the functioning of a backup system or other safety devices; (b) a Level B  maintenance check flight for any maintenance check flights other than a Level A  maintenance check flight. SPO.SPEC.MCF.105 Flight programme for a Level A  maintenance check flight Before conducting a Level A maintenance check flight with a complex motor-powered aircraft, the operator shall develop and document a flight programme. SPO.SPEC.MCF.110 Maintenance check flight manual for a Level A  maintenance check flight The operator conducting a Level A  maintenance check flight shall: (a) describe those operations and associated procedures in the operations manual referred to in point ORO.MLR.100 of Annex III or in a dedicated maintenance check flight manual; (b) update the manual when necessary; (c) inform all affected personnel of the manual and of its changes that are relevant to their duties; (d) provide the competent authority with the manual and its updates. SPO.SPEC.MCF.115 Flight crew requirements for a Level A  maintenance check flight (a) The operator shall select adequate flight crew members considering the aircraft complexity and the level of the maintenance check flight. When selecting flight crew members for a Level A  maintenance check flight with a complex motor-powered aircraft, the operator shall ensure all of the following: (1) that the pilot-in-command has followed a training course in accordance with point SPO.SPEC.MCF.120; if the training has been conducted in a simulator, the pilot shall conduct at least one Level A  maintenance check flight as a pilot monitoring or as an observer before flying as a pilot-in-command on a Level A  maintenance check flight; (2) that the pilot-in-command has completed on aircraft of the same aircraft category as the aircraft to be flown a minimum of 1 000 flight hours, of which at least 400 hours as a pilot-in-command in a complex motor-powered aircraft and at least 50 hours on the particular aircraft type. Notwithstanding point (2) of the first paragraph, if the operator introduces a new aircraft type to its operation and has assessed the pilot's qualifications in accordance with an established assessment procedure, the operator may select a pilot having less than 50 hours experience on the particular aircraft type. (b) Pilots holding a flight test rating in accordance with Regulation (EU) No 1178/2011 shall be given full credit for the training course stipulated in point (a)(1) of this point, provided that the pilots holding a flight test rating have obtained the required initial and recurrent crew resource management training in accordance with points ORO.FC.115 and ORO.FC.215 of Annex III. (c) A pilot-in-command shall not perform a Level A  maintenance check flight on a complex motor-powered aircraft unless the pilot-in-command has carried out a Level A  maintenance check flight within the preceding 36 months. (d) Recency as pilot-in-command on a Level A  maintenance check flight is regained after performing a Level A  maintenance check flight as an observer or a pilot monitoring, or after acting as the pilot-in-command in a Level A  maintenance check flight in a simulator. SPO.SPEC.MCF.120 Flight crew training course for Level A maintenance check flights (a) The training course required for a Level A  maintenance check flight shall be conducted in accordance with a detailed syllabus. (b) The flight instruction for the training course shall be conducted in either of the following ways: (1) in a simulator which, for training purposes, adequately reflects the reaction of the aircraft and its systems to the checks being conducted; (2) during a flight in an aircraft demonstrating maintenance check flight techniques. (c) A training course followed on one aircraft category is considered valid for all aircraft types of that category. (d) When considering the aircraft used for the training and the aircraft to be flown during the maintenance check flight, the operator shall specify whether differences or familiarisation training is required and describe the contents of such a training. SPO.SPEC.MCF.125 Crew composition and persons on board (a) The operator shall establish procedures to identify the need for additional task specialists. (b) For a Level A  maintenance check flight, the operator shall define in its manual the policy for other persons on board. (c) For a Level A  maintenance check flight, a task specialist or additional pilot is required in the flight crew compartment to assist the flight crew members, unless the aircraft configuration does not permit it or the operator can justify, considering the flight crew members workload based on the flight programme, that the flight crew members does not require additional assistance. SPO.SPEC.MCF.130 Simulated abnormal or emergency procedures in flight By way of derogation from point SPO.OP.185 a task specialist may be on board a Level A  maintenance check flight if the task specialist is required to meet the intention of the flight and has been identified in the flight programme. SPO.SPEC.MCF.135 Flight time limitations and rest requirements When assigning crew members to maintenance check flights, operators subject to Subpart FTL of Annex III (Part-ORO) shall apply the provisions of that Subpart. SPO.SPEC.MCF.140 Systems and equipment When a maintenance check flight is intended to check the proper functioning of a system or equipment, that system or equipment shall be identified as potentially unreliable and appropriate mitigation measures shall be agreed prior to the flight in order to minimise risks to flight safety. SPO.SPEC.MCF.145 Cockpit voice recorder, flight data recorder and data link recording requirements for AOC holders For a maintenance check flight of an aircraft otherwise used for CAT operations, the provisions for cockpit voice recorders (CVR), flight data recorders (FDR) and data link recorders (DLR) of Annex IV (Part-CAT) shall continue to apply.. (*1) Regulation (EU) 2016/425 of the European Parliament and of the Council of 9 March 2016 on personal protective equipment and repealing Council Directive 89/686/EEC (OJ L 81, 31.3.2016, p. 51). (*2) Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (OJ L 157, 9.6.2006, p. 24).; (*3) Commission Implementing Regulation (EU) No 923/2012 of 26 September 2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation and amending Implementing Regulation (EU) No 1035/2011 and Regulations (EC) No 1265/2007, (EC) No 1794/2006, (EC) No 730/2006, (EC) No 1033/2006 and (EU) No 255/2010 (OJ L 281, 13.10.2012, p. 1).; (*4) Regulation (EU) No 376/2014 of the European Parliament and of the Council of 3 April 2014 on the reporting, analysis and follow-up of occurrences in civil aviation, amending Regulation (EU) No 996/2010 of the European Parliament and of the Council and repealing Directive 2003/42/EC of the European Parliament and of the Council and Commission Regulations (EC) No 1321/2007 and (EC) No 1330/2007 (OJ L 122, 24.4.2014, p. 18).; (*5) Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (OJ L 344, 27.12.2005, p. 15); (*6) Commission Regulation (EU) No 452/2014 of 29 April 2014 laying down technical requirements and administrative procedures related to air operations of third country operators pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 133, 6.5.2014, p. 12).; (*7) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1).; (*8) Regulation (EU) No 996/2010 of the European Parliament and of the Council of 20 October 2010 on the investigation and prevention of accidents and incidents in civil aviation and repealing Directive 94/56/EC (OJ L 295, 12.11.2010, p. 35).; (*9) Commission Implementing Regulation (EU) 2015/1018 of 29 June 2015 laying down a list classifying occurrences in civil aviation to be mandatorily reported according to Regulation (EU) No 376/2014 of the European Parliament and of the Council (OJ L 163, 30.6.2015, p. 1).; (*10) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1).;  (1) Other type of transportation to be specified. (2) Replaced by the name of the State of the operator. (3) Replaced by the identification of the issuing competent authority. (4) For use of the competent authority. (5) For use of the competent authority. (6) Approval reference, as issued by the competent authority. (7) Replaced by the operator's registered name. (8) Operator's trading name, if different. Insert Dba  (for Doing business as ) before the trading name. (9) The contact details include the telephone and fax numbers, including the country code, and the email address (if available) at which operational management can be contacted without undue delay for issues related to flight operations, airworthiness, flight and cabin crew members' competency, dangerous goods and other matters as appropriate. (10) Operator's principal place of business address. (11) Operator's principal place of business telephone and fax details, including the country code. Email to be provided if available. (12) Insertion of the controlled document, carried on board, in which the contact details are listed, with the appropriate paragraph or page reference. E.g.: Contact details ¦ are listed in the operations manual, gen/basic, chapter 1, 1.1 ; or  ¦ are listed in the operations specifications, page 1 ; or  ¦ are listed in an attachment to this document . (13) Operator's registered name. (14) Issue date of the AOC (dd-mm-yyyy). (15) Title, name and signature of the competent authority representative. In addition, an official stamp may be applied on the AOC. (16) Telephone and fax contact details of the competent authority, including the country code. Email to be provided if available. (17) Insertion of associated air operator certificate (AOC) number. (18) Insertion of the operator's registered name and the operator's trading name, if different. Insert Dba  before the trading name (for Doing business as ). (19) Issue date of the operations specifications (dd-mm-yyyy) and signature of the competent authority representative. (20) Insertion of ICAO designation of the aircraft make, model and series, or master series, if a series has been designated (e.g. Boeing-737-3K2 or Boeing-777-232). (21) Either the registration marks are listed in the operations specifications or in the operations manual. In the latter case, the related operations specifications must make a reference to the related page in the operation manual. In case not all specific approvals apply to the aircraft model, the registration marks of the aircraft may be entered in the remark column to the related specific approval. (22) Other type of transportation to be specified (e.g. emergency medical service). (23) Listing of geographical area(s) of authorised operation (by geographical coordinates or specific routes, flight information region or national or regional boundaries). (24) Listing of applicable special limitations (e.g. VFR only, Day only, etc.). (25) List in this column the most permissive criteria for each approval or the approval type (with appropriate criteria). (26) Insertion of applicable precision approach category: LTS CAT I, CAT II, OTS CAT II, CAT IIIA, CAT IIIB or CAT IIIC. Insertion of minimum runway visual range (RVR) in meters and decision height (DA/H) in feet. One line is used per listed approach category. (27) Insertion of approved minimum take-off RVR in metres. One line per approval may be used if different approvals are granted. (28) Not Applicable (N/A) box may be checked only if the aircraft maximum ceiling is below FL290. (29) Extended range operations (ETOPS) currently applies only to two-engined aircraft. Therefore, the not applicable (N/A) box may be checked if the aircraft model has more or less than two engines. (30) The threshold distance may also be listed (in NM), as well as the engine type. (31) Performance-based navigation (PBN): one line is used for each complex PBN specific approval (e.g. RNP AR APCH), with appropriate limitations listed in the Specifications  or Remarks  columns, or in both. Procedure-specific approvals of specific RNP AR APCH procedures may be listed in the operations specifications or in the operations manual. In the latter case, the related operations specifications must have a reference to the related page in the operations manual. (32) Specify if the specific approval is limited to certain runway ends or aerodromes, or both. (33) Insertion of the particular airframe or engine combination. (34) Approval to conduct the training course and examination to be completed by applicants for a cabin crew attestation as specified in Annex V (Part-CC) to Regulation (EU) No 1178/2011. (35) Approval to issue cabin crew attestations as specified in Annex V (Part-CC) to Regulation (EU) No 1178/2011. (36) Insertion of the list of type B EFB applications together with the reference of the EFB hardware (for portable EFBs). Either that list is contained in the operations specifications or in the operations manual. In the latter case, the related operations specifications must make a reference to the related page in the operations manual. (37) The name of the person or organisation responsible for ensuring that the continuing airworthiness is managed in accordance with Regulation (EU) No 1321/2014. (38) Other approvals or data may be entered here, using one line (or one multi-line block) per authorisation (e.g. short landing operations, steep approach operations, helicopter operations to or from a public interest site, helicopter operations over a hostile environment located outside a congested area, helicopter operations without a safe forced landing capability, operations with increased bank angles, maximum distance from an adequate aerodrome for two-engined aeroplanes without an ETOPS approval). (39) Insertion of name and contact details. (40) Insertion of the associated number. (41) Issue date of the specific approvals (dd-mm-yyyy) and signature of the competent authority representative. (42) Insertion of the Commercial Aviation Safety Team (CAST)/ICAO designation of the aircraft make, model and series, or master series, if a series has been designated (e.g. Boeing-737-3K2 or Boeing-777-232). The CAST/ICAO taxonomy is available at: http://www.intlaviationstandards.org/ The registration marks shall be either listed in the list of specific approvals or in the operations manual. In the latter case the list of specific approvals shall refer to the related page in the operation manual. (43) Specify the type of operation, e.g., agriculture, construction, photography, surveying, observation and patrol, aerial advertisement, maintenance check flights. (44) List in this column any approved operations, e.g., dangerous goods, LVO, RVSM, PBN, MNPS, HOFO. (45) List in this column the most permissive criteria for each approval, e.g. the decision height and RVR minima for CAT II. (46) Name and contact details of the competent authority (47) Insertion of associated authorisation number. (48) Insertion of the operator's registered name and the operator's trading name, if different. Insert Dba  before the trading name (for Doing business as ). (49) Operator's principal place of business address. (50) Operator's principal place of business telephone and fax details, including the country code. Email to be provided if available. (51) Insertion of the Commercial Aviation Safety Team (CAST)/ICAO designation of the aircraft make, model and series, or master series, if a series has been designated (e.g. Boeing-737-3K2 or Boeing-777-232). The CAST/ICAO taxonomy is available at: http://www.intlaviationstandards.org. The registration marks shall be either listed in the list of specific approvals or in the operations manual. In the latter case the list of specific approvals shall refer to the related page in the operation manual. (52) Specify the type of operation, e.g., agriculture, construction, photography, surveying, observation and patrol, aerial advertisement, maintenance check flights. (53) Listing of geographical area(s) or site(s) of authorised operation (by geographical coordinates or flight information region or national or regional boundaries). (54) Listing of applicable special limitations (e.g. VFR only, Day only, etc.). (55) Issue date of the authorisation (dd-mm-yyyy). (56) Title, name and signature of the competent authority representative. In addition, an official stamp may be applied on the authorisation. (57) If there is not enough space to list the information in the space of the declaration, the information shall be listed in a separate annex. The annex shall be dated and signed. (58) If the aircraft is also registered with an AOC holder, specify the AOC number of the AOC holder. (59) Type(s) of operation  refers to the type of operations conducted with this aircraft, e.g. non-commercial operations or specialised operations such as aerial photography flights, aerial advertising flights, news media flights, television and movie flights, parachute operations, skydiving, maintenance check flights. (60) Information about the organisation responsible for the continuing airworthiness management includes the name of the organisation, the address and the approval reference. ANNEX II Annexes I and Vb to Regulation (EU) No 1321/2014 are amended as follows: (1) in point M.A.201 of Annex I (Part-M), the following point (k) is added: (k) Where an aircraft included in an air operator certificate is used for non-commercial operations or specialised operations under point ORO.GEN.310 of Annex III or point NCO.GEN.104 of Annex VII to Regulation (EU) No 965/2012, the operator shall ensure that the tasks associated with continuing airworthiness are performed by the CAMO approved in accordance with Annex Vc (Part-CAMO) or the combined airworthiness organisation ( CAO ) approved in accordance with Annex Vd (Part-CAO), whichever applicable, of the air operator certificate holder.; (2) in point ML.A.201 of Annex Vb (Part-ML), the following point (h) is added: (h) In the case of an aircraft included in an air operator certificate is used for non-commercial or specialised operations under point ORO.GEN.310 of Annex III or point NCO.GEN.104 of Annex VII to Regulation (EU) No 965/2012, the operator shall ensure that the tasks associated with continuing airworthiness are performed by the CAMO approved in accordance with Annex Vc (Part-CAMO) or the combined airworthiness organisation ( CAO ) approved in accordance with Annex Vd (Part-CAO), whichever applicable, of the air operator certificate holder;